

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.30










THE CONTRACT










On work on Extraction of brown coal on East - Ural a deposit
(A site East - Ural)
Located in the Aktyubinsk area
Kazakhstan Republic










According to the License of a series of MG № 9-Д
Between
Investment Agency of Kazakhstan Republic (Competent organization)
And
The limited liability company (LLC)
« Kyzyl Кain Mamyt »
(Contractor)


 








Astana


2000




(English Translation)



--------------------------------------------------------------------------------


CONTENTS






                           Preamble


Section 1. Definitions
Section 2. The purpose of the Contract
Section 3. Duration of the Contract
Section 4. Contract territory
Section 5. The Proprietary right to property and the information
Section 6. The right of the State to purchase and requisition of Mineral
resources
Section 7. General laws and duties of the parties
Section 8. The working program   
Section 9. The period of Extraction
Section 10. The account and the reporting
Section 11. Measurement of brown coal
Section 12. Performance of subcontract works
Section 13. Financing
Section 14. Taxes and payments
Section 15. Book keeping
Section 16. Insurance
Section 17. Liquidation and liquidating fund
Section 18. Protection of bowels and a surrounding environment
Section 19. Safety of the population and the personnel
Section 20. The responsibility of the parties for infringement of conditions of
the Contract
Section 21. Force majeure
Section 22. Confidentiality
Section 23. Transfer of the rights and duties
Section 24. The Applicable law
Section 25. The order of the resolution of disputes
Section 26. Guarantees of stability of the Contract
Section 27. Conditions of  cessation and suspending of action of the Contract
Section 28. Language of the Contract
Section 29. Additional positions
                 Appendices:


The appendix 1 Working program to the Contract
The appendix 2 License of a series MG № 9-Д
The appendix 3 Expert conclusions and coordinations


 

--------------------------------------------------------------------------------


 
3

The present Contract on work on Extraction of brown coal on East - Ural deposit
(East-Ural site) in the Aktyubinsk area of  Kazakhstan Republic is concluded on
October, 19th, 2000 between Investment Agency of  Kazakhstan Republic and LLC «
Kyzyl Кain Мamyt » (further - the Contractor), having the License  series МГ
№9-Д on December, 11th 1995г.


PREAMBLE.


Considering, that:
1. According to the Constitution of  Kazakhstan Republic, Bowels and Mineral
resources being them are a state ownership.
2. Kazakhstan Republic expresses desire rationally and effectively to use
Mineral resources, including to carry out works on Extraction of brown coal.
3. The contractor has desire and financial opportunities rationally and
effectively to curry out works on Extraction of brown coal according to
conditions of the Contract.
4. The government of  Kazakhstan Republic has provided Competent organization
with the right to the conclusion and execution of the Contract.
5. The Competent organization and the Contractor have agreed that the Contract
will adjust their mutual rights and duties at work on Extraction of brown coal.
The Competent organization and the Contractor agree as follows:


SECTION 1. DEFINITIONS


Definitions and terms which explanations are not present in the given Section,
have meaning, corresponding to definitions and the terms  containing in the
Decree of the President of Kazakhstan Republic, having Law, from January, 27th,
1996 « About bowels and bowel management » (further - the Decree « About bowels
») and other acts for separate kinds of Mineral resources and for Technogenic
mineral formations.
1. Compensated expenses - mean expenses for work on the Extraction, defined
according to conditions of the Contract  and the Legislation of the State, a
subject a deduction from the cumulative income according to the Tax laws.
2. The State (Republic) - means Kazakhstan Republic
3. The State organization - is the central agency of the Republic Kazakhstan
have provided by the competence to carry out certain functions on behalf of the
State,
4. Mountain tap - means the document applied on the Contract, defining spatial
borders of the given site of bowels within the limits of which realization of
works on Extraction of brown coal (the appendix 2) is allowed.
5. Year of action of the Contract - is the period, equal to 12 (twelve)
consecutive months on a Gregorian calendar, in a context of the Contract it
begins from the date of the introduction of the Contract by virtue of or in any
anniversary of this introduction.
6. Date of  introduction of the Contract by virtue -  means the date specified
in item З.1. of  Contract.
7. Extraction - all complex of works (operations) connected with extraction of
Mineral resources from Bowels on a surface, and also from the Technogenic
mineral formations which are being a state ownership, including provisional
keeping of Mineral raw materials.
8. Legislation about bowels using – means the Decree President of Kazakhstan
Republic, having Law, from January, 27th, 1996 «About bowels and bowels using»,
Law of Kazakhstan Republic «About including of changes and additions in some law
acts of Kazakhstan Republic about problems on  bowel management and curing out
oil operations in Kazakhstan Republic» from August, 11, 1999 and other law acts
for separate kinds of mineral resources and for Technogenic mineral formations.


 

--------------------------------------------------------------------------------


4

 
9. Commercial detection - means detection in Contract territory of one
Or several Deposits, economically suitable for Extraction.
10. The competent organization (the authorized state organization) – means
Investment Agency of Kazakhstan Republic under to which the rights directly
connected with the conclusion and execution of the Contract are delegated.
11. The contract - means the present Contract on work on Extraction of brown
coal on East - Ural deposit (a site East - Ural) between Competent organization
and the Contractor, and also all Appendices to the present Contract.
12. The contract territory - means the territory defined by Mountain tap
allocated for work on Extraction of brown coal.
13. The license - means the License of a Series MG №9-Д from the December, 11th,
1995, given out by the Government of Kazakhstan Republic for the joint venture «
Кемpirsаy ore administration» and renewed for LLC « Kyzyl Kain Мамyt » according
to the Governmental decision of Kazakhstan Republic №24 from January, 6th, 2000
on geological studying and extraction of brown coal on Hromtau district of the
Aktyubinsk area of Kazakhstan Republic.
14. The deposit - means East - Ural deposit containing natural congestion of
brown coal.
15. The tax laws - means the Law of Kazakhstan Republic from April, 24th, 1995
№2235 « About taxes and other obligatory payments in the budget », changes and
additions to it, others legislative and the statutory acts adjusting payment of
taxes and payments for date of conclusion the Contract.
16. The bowels - mean the part of an earth's crust located below a soil layer,
and at its absence - below a terrestrial surface and a bottom of the reservoirs,
reaching up to the depths accessible to carrying out of operations on bowels
management in view of scientifically - technical progress.
17. Operations on bowels management - mean the works concerning Extraction of
brown coal, curried out on Contract territory according to the Contract.
18. The contractor - means bowels user LLC «Kyzyl Каin Мамyt » concluded the
Contract with Competent organization.
19. The government - means the Government of Kazakhstan Republic.
20. Passing mineral resources are the components of the Mineral extracted
together with them.
21. A positive practice of development of Deposits - practice which is usually
applied by bowels users at Investigation and Extraction in the countries of the
world as rational, safe, effective and necessary at carrying out of operations
on bowels management.
22. The mineral resources - means the brown coal containing on the Deposit.
23. The working program - means all kinds of the plans prepared for work on
Extraction of brown coal.
24. Brown coal - Would mean coal brown type Б, groups Б2.
25. The parties - are the Competent Organization and the Contractor where they
are certain in aggregate.
26. The subcontractor - means the legal or physical person who has concluded
with the Contractor the contract about execution of any part of obligations of
the Contractor under the Contract.
27. The Third party - means any physical or legal person, except for the Parties
under the Contract.
 

--------------------------------------------------------------------------------


5
 
28. The approved stocks - mean the geological state expert appraisal geological
and taken stocks of Mineral resources.
29. The legislation on sanitary-and-epidemiologic well-being of the population -
means the Law of Kazakhstan Republic from July, 8th, 1994 « About
sanitary-and-epidemiologic well-being of the population».


SECTION 2. THE PURPOSE OF THE CONTRACT.
 
2.1. The purpose of the Contract is definition according to acting on Date of
the introduction of the Contract by virtue of the legislation of the State and
legal registration of contractual mutual relations between Competent
organization and the Contractor.


SECTION 3. DURATION OF THE CONTRACT
 
3.1. The contract inures from the moment of its signing and is registered by
Competent organization (the authorized state organization) with delivery of the
certificate on registration.
3.2. Duration of the Contract is finished on December, 11th, 2018 (last day
actions of the license of a series MG №9-Д).
3.3. Prolongation of term of the Contract probably only at performance of
conditions of the Contract.
3.4. At prolongation of duration of the Contract the conditions of the Contract
can be changed by the written agreement of the Parties.


SECTION 4. CONTRACT TERRITORY.


4.1. The contractor performs works on Extraction of brown coal within the limits
of Contract territory according to conditions of the Contract.
4.2. In case of working off of stocks of coal within the limits of the Contract
territory defined
Mountain tap, the area 0,47 км2, the question on its expansion will be solved by
change of conditions of the contract without carrying out of competition (by
registration of new mountain tap when due hereunder).


SECTION 5. THE PROPERTY RIGHT TO PROPERTY AND THE INFORMATION.


5.1. All the material and non-material actives got by the Contractor for work on
Extraction of brown coal are the property of the Contractor.
5.2. The property right to the property specified in p.5.1 of the Contract, can
be mortgaged or another way burdened it in favour of the Third party for
maintenance of financing of works on Extraction of brown coal according to the
legislation of the State.
5.3. The information on a geological structure of the Bowels containing in them
of Mineral resources, geological parameters of Deposits, size of stocks,
conditions of development, and also other features of the Bowels, containing in
geological reports, cards and other materials, is in a state ownership if it is
received from budgetary appropriations, and in the property of the Contractor if
it is received due to own means of the Contractor.
5.4. The information on Bowels on the Contract territory, being a state
ownership, is got by the Contractor in Committee of geology and protection of
bowels, through RCGI «Kazgeoinform» in established by the legislation of the
State the order in current of one month, but not later on July, 1st, 2000.
 

--------------------------------------------------------------------------------


6



5.5. Geological and other information on the Bowels, received by the Contractor
during work on Extraction of brown coal, is passed without reward in obligatory
order under established standard in the Committee of geology and protection
bowels of the Ministry of natural resources and preservations of the environment
Kazakhstan Republic for storage, systematization and generalization.
5.6. Use in educational, scientific, commercial and other purposes of the
geological information on the Bowels, received due to means of the Contractor
and passed by it according to p.5.5 of the Contract, is defined on the basis of
the separate agreement between the Contractor and Committee of geology and
protection of bowels of the the Ministry of natural resources and preservations
of the environment Kazakhstan Republic
5.7. At cancellation of the Contract all geological information carries over the
State. The Contractor is obliged to pass without reward in Committee of geology
and protection of bowels, the Ministries of natural resources and preservations
of the environment Kazakhstan Republic, all documents and other material
carriers of the geological information, including primary.


SECTION 6. THE RIGHT OF THE STATE TO PURCHASE AND REQUISITION
 OF MINERAL RESOURCES.


6.1. In case of war, acts of nature or in other cases stipulated by the
legislation on extreme situations, the Government has the right of requisition
of a part or all Minerals resources, belonging the Contractor. Requisition can
be carried out in the sizes necessary for needs of the State during all period
of an extreme situation.
6.2. The state guarantees indemnification for requisitioned Mineral resources in
kind or payment of their cost under the prices of the world market, acting to
day of requisitions (for the foreign Contractor payment of monetary
indemnification in free - convertible currency, for the national Contractor - in
national currency of the State).
6.3. The State has the prime right to purchase at the Contractor of brown coal
under the prices which are not exceeding the prices of the world market.


SECTION 7. GENERAL LAWS AND DUTIES OF THE PARTIES.


7.1. The Contractor has the right:
7.1.1. To curry out works on Extraction of brown coal in Contract territory on
an exclusive basis.
7.1.2. Independently to make any lawful actions on bowels using within the
limits of the Contract territory given to it according to conditions fixed in
the Contract.
7.1.3. To use at own discretion results of its activity, including brown coal.
7.1.4. To construct in Contract territory, and in case of need on other ground
areas, allocated to the Contractor in established order, the objects of
industrial and social sphere necessary for realization of works on Extraction of
brown coal.
7.1.5. Under the arrangement with owners to use objects and communications of
the general using both in Contract territory, and outside of its limits.
7.1.6. In the prime order to carry out negotiations about prolongation of
duration of the Contract according to the order established p.3.4 of the
Contract.                       
7.1.7. To involve Subcontractors for performance of separate kinds of the works
connected with work on Extraction of brown coal.
 

--------------------------------------------------------------------------------


7

 
7.1.8. To pass all or a part of the rights to other persons with observance of
the conditions established by the Contract and the legislation of the State.
7.1.9. To stop the activity on the conditions certain by the Contract and the
legislation of the State.
7.1.10. In case of cessation of the Contract the Contractor has the right to
dispose independently of the property which is being its property.
7.1.11. The given list can be added under the agreement of parties if it does
not contradict the legislation of the State.
7.2. The contractor is obliged:
7.2.1. To start according to the Equipment design performance of the Working
program coordinated by the Parties, from the date of the conclusion of the
Contract.
7.2.2. To choose the most effective methods and technologies at work on
extraction
the brown coal, based on the standards accepted in a world practice.
7.2.3. To use Contract territory only with a view of stipulated by the Contract.
7.2.4. To curry out the works on Extraction of brown coal in strict conformity
with the legislation
of the State and the Working program.
7.2.5. To not interfere with other persons freely to move within the limits of
Contract territory, to use objects and communications of the general using, or
to curry out any kinds of works, including investigation and extraction of other
natural resources, except for brown coal if it is not connected with special
conditions of safety and such activity does not stir to work on Extraction of
brown coal.
7.2.6. To observe coordinated in established order the technological schemes and
projects on
curing out the works on Extraction of the brown coal, providing rational use of
bowels, safety of the personnel and the population.
7.2.7. It is obligatory to use the equipment, materials and ready production,
made in the State if they are competitive on ecological, and to technical
qualities, the prices, working parameters and conditions of delivery.
7.2.8. It is obligatory to involve the enterprises and the organizations of the
State for performance of works and services when curing out the works on
Extraction of brown coal, including use air, railway, water and other type of
transport if these services are competitive at the price, efficiency and
quality.
7.2.9. At work on Extraction of brown coal to prefer the Kazakhstan staff.
7.2.10. To put to Competent organization the Working program and the information
on process of its realization.
7.2.11. Annually the Contractor provides on obligatory industrial training,
preparation of the personnel and a computerization assignment at a rate of 0,1
(one the tenth)% from operational expenses.
7.2.12. Free to give necessary documents, the information and access to places
of works for control organizations of the State at performance of official
functions by them and in due time to eliminate the infringements revealed by
them.
7.2.13. To puss the information on Extraction of brown coal to the Third parties
if there is such necessity, only from the written approval of other Party.
7.2.14. In due time to pay taxes and other obligatory payments.
7.2.15. During the activity to keep the objects located in Contract territory,
cultural-historical value.
7.2.16. To predict long-term ecological consequences of the activity on
execution of the Contract and to give these forecasts in Competent organization
and the State organizations of protection of a surrounding environment
periodically every 5 years and the final forecast not later than 1 year prior to
the ending of duration of the Contract.

 

--------------------------------------------------------------------------------


 
8

7.2.17. To leave Contract territory in a condition corresponding requirements of
rules about mountain and sanitary inspection, protection of bowels and a
surrounding environment.
7.2.18. To restore sites of the ground and other natural objects which condition
has been broken by activity of the Contractor under the Contract up to a
condition, suitable for further use according to requirements of the legislation
of the State.
7.3. Duties of Competent organization:
7.3.1. To provide execution and cancellation of the Contract by way of and on
the bases stipulated by the legislation of the State.
7.3.2. To promote in maintenance of granting to the Contractor of the ground
area on the right of land tenure according to the received License.
7.4. The Competent organization has the right:
7.4.1. To represent the State at negotiations with the Contractor on conditions
of the Contract.
7.4.2. To demand from the Contractor of the regular and selective reporting of
performance of conditions of the Contract.
7.4.3. To inspect carrying out by the Contractor of works on Extraction of brown
coal, including the documentation of the Contractor concerning activity on
execution of the Contract.
7.4.4. Access to any works in the Contract territory, concerning works on
Extraction of brown coal.


SECTION 8. THE WORKING PROGRAM.


8.1. The Contractor carries out works on Extraction of brown coal according to
the Working program coordinated with Competent organization.
8.2. The working program is prepared on the basis of technical - economic
calculations and substantiations, an expert estimation of stocks of the Deposit
(if it is already opened and stocks are approved by corresponding State
organization) or Sites of bowels (blocks) and other materials in view of
Positive practice of development of Deposits.
8.3. The Contractor can make offers on change or addition of the coordinated
Working program. Changes, additions and amendments to the Working program are
brought in written form at the mutual consent of the Parties.


SECTION 9. THE PERIOD OF EXTRACTION.


9.1. The exclusive right of Extraction in Contract territory during the term
given by the License and the Contract is given to the Contractor.
9.2. The Contractor will start Extraction from the date of the conclusion of the
Contract.


SECTION 10. THE ACCOUNT AND THE REPORTING




10.1. The Contractor undertakes to keep account and keep during established term
the registration documentation, concerning Extractions of brown coal under the
Contract, according to the legislation of the State.
10.2. The Contractor gives to Competent organization the entire account about
the activity the last year prior to January, 25th of current year.
10.3. The Contractor gives the reporting about the activity in the State
organizations in terms and the order, the States established by the legislation.
10.4. The Competent organization has the right to inspect observance by the
Contractor of conditions of the Contract and can be present through its
representatives at carrying out by the Contractor of works on Extraction of
brown coal.
 

--------------------------------------------------------------------------------


9

 
SECTION 11. MEASUREMENT


11.1. Measurement and weighing of brown coal extracted in Contract territory
 is made by the Contractor according to methods and practice, applied in the
State.
 11 .2. The Contractor annually curries out with participation of
representatives of the authorized organization
the test of the equipment and the devices used for weighing and measurement
brown coal.
11.3. If at test or survey it will appear, that the equipment or devices have
defects and term of malfunction to establish impossibly, term of defect is
defined as half of time from the previous gauging about day of an establishment
of defect.
11.4. In case the Contractor considers necessary to make changes to an applied
technique or to replace the established measuring devices, it should notify on
it the authorized organization not later than 30 days to enable its
representatives to be present at performance of these changes or replacements.


SECTION 12. PERFORMANCE OF SUBCONTRACT WORKS.


12.1. The Contractor in structure of the annual Working program represents
Competent organization the plan of subcontract works, the list of subcontracts
on delivery of materials, the equipment and services which are necessary for
concluding in following calendar to year with calculations of cost of
subcontracts, and also the list of potential Kazakhstan and foreign
Subcontractors.
12.2. At the conclusion of all subcontracts the Contractor is obliged to give a
priority to services, equipment, materials and the finished products, made in
the State if they are competitive on ecological and technical qualities, to the
prices, working parameters and conditions of delivery.
12.3. Subcontractors are involved by the Contractor, as a rule, on a competitive
basis.
12.4. Contractor answers for performance of subcontracted contracts according to
the legislation of the State.


SECTION 13. FINANCING.


13.1. The Contractor takes up the responsibility for full financing of the
activity under the Contract, according to the Working program coordinated by the
Parties.
13.2. The Contractor can freely receive credits in any currency in the State to
behind its limits for financing the activity if it does not contradict the
legislation of the State.
13.3. The Contractor can have accounts both in national, and in a foreign
currency in banks of the State and abroad for the purpose of performance of the
Contract for reception of the money resources representing receipts and incomes
under the Contract.
13.4. All kinds of accounts are made according to the Contract by way of,
certain by the legislation of the State.
13.5. The Contractor and Subcontractors realize the currency operations with the
legislation of the State on currency regulation.
 

--------------------------------------------------------------------------------


10
 
 
SECTION 14. TAXES AND PAYMENTS.


14.1. On the activity which is carried out on the basis of the present Contract,
the Contractor undertakes to pay, at occurrence of the tax and payment
circumstances, following taxes and payments, according to the Legislation of
Kazakhstan Republic, including the Law of Kazakhstan Republic « About taxes and
other obligatory payments in the budget » from the April, 24th, 1995, № 2235,
acting on Date of the introduction of the Contract by virtue of (further-the Tax
code) if the International Contract which participant is the Republic
Kazakhstan, does not establish other rules.
For the purpose of account of taxes and payments on the activity which is
carried out under the present contract, the Contractor is considered as the
uniform tax bearer.
14.2. The contractor, at occurrence of obligations, pays following taxes and
payments:
14.2.1. Surtax from legal persons.
The contractor pays surtax according to Section of II Tax code.
14.2.1.1. Object of taxation by surtax is the assessed income estimated as a
difference between the cumulative revenue and deductions, stipulated by chapter
4 of the Tax code, including the losses formed in connection with activity,
carried out under the Contract and are removed for the term of no more than
seven years.
14.2.1.2. The Contractor makes account of surtax from legal persons under the
rates specified in clauses 30-33 of the Tax code.
14.2.1.3 Contractor grants on the budget of the sum of advance payments not
later than 20 (twentieth) of each month according to the order established by
clause 51 of the Tax code.
14.2.1.4. The Contractor is obliged to present the declaration on the cumulative
revenue and the made deductions to organization of tax service in a place of tax
registration up to 31 (thirty first) March of the year following for accounting.
14.2.1.5. The Contractor is obliged to make final account and payment of surtax
after 10 days from the date of representation declaration about the cumulative
revenue, but not later than 10 (tenth) of April the year following for
accounting.
14.2.1.6.1. The Contractor bears the responsibility for completeness of
deduction and timeliness of transfer in the budget of the sums of surtax from
the physical and legal persons, kept at a source of payment, according to
positions of the Tax code.
14.2.1.6.2. Thus, the surtax at a source of payment is kept under rates of the
Tax laws acting on the moment of occurrence of tax obligations.
14.2.1.7.1. The charges made by bowels user on geological studying,
investigation and a spadework to extraction of mineral resources, including
charges to estimate, to arrangement, the general administrative charges and the
charges connected with payment of a subscription bonus and a bonus of commercial
detection, form separate group and are subtracted from the cumulative revenue in
the form of depreciation charges, from the moment of the beginning of extraction
of minerals on the norms defined under the discretion of bowels user, but not
above a limit rate of amortization at a rate of 25 (twenty five) percent.
14.1.7.2. The given charges are a subject to updating by way of  their reduction
by the sum of the incomes received by the Contractor on activity carried out
within the limits of present Contract during carrying out of geological studying
and a spadework to extraction of natural resources, except for the incomes
received at realization of mineral resources (except extracted for the
experimental - industrial purposes), the incomes which are a subject exception
of the cumulative revenue in conformity with clause 13 of the Tax code, and the
incomes released from the taxation in conformity with clause 34 of the Tax code.
 

--------------------------------------------------------------------------------


11



14.2.2. The value-added tax.
The Contractor pays the value-added tax according to Section of III Tax code.
14.2.2.1. The Contractor makes calculation of the value-added tax under the
rates specified in clauses 58, 59, 61, 62 and 70-1 Tax codes
14.2.2.2.1. The accounting period by actual calculations with the budget on the
value-added tax is a calendar month.
14.2.2.2.2. If monthly average payments for quarter make less than 500 (five
hundred) monthly settlement parameters, the accounting period is quarter.
14.2.2.3 .The Contractor pays the value-added tax for the accounting period not
later than day grantings of the Declaration under the given tax.
14.2.2.4. The Declaration on the value-added tax the Contractor is obliged to
put to tax service organizatoin in a place of tax registration not later than 15
(fifteenth) date of month, following the accounting period.
14.2.3. Excises.
The Contractor pays the excise tax according to Section of IV Tax code.
14.2.3.1 The Contractor makes calculation and payment of excises in accordance
with positions of the Tax laws.
14.2.3.2 The Declaration. on payment of excises the Contractor is obliged to
present to tax service organization in a place of tax registration not later
than 15 (fifteenth) date of month, following the accounting period.
14.2.3.3. The goods on which excises are paied, are goods which are listed in
clause 76 of the Tax code exclusively.
14.2.4. Gathering for registration of issue of securities and assignment of
national identification number of issue of the actions which are not a subject
the state registration.
14.2.4.1. The Contractor pays gathering for registration of issue of securities
and assignment of national identification number of issue of the actions which
are not a subject the state registration, according to order, in terms and the
sizes established by Section V of the Tax code, acting at the moment of
occurrence of obligations on payment of the given kind of payment.            
14.2.4.2. The Declaration on gathering for registration of issue of securities
and assignment of national identification number of issue of the actions which
are not a subject the state registration, the Contractor is obliged to present
to tax service organization in a place of tax registration up to 31 (thirty
first) March of the year following the accounting.
14.2.5. Special taxes and payments of bowels users:
The Contractor pays special payments of bowels users according to Section of VI
Tax code.
14.2.5.1. Subscription bonus.
14.2.5.1.1. The Contractor pays a subscription bonus at a rate of 5400 (five
thousand four hundred) US dollars not later than 30 (thirty) calendar days from
the date of the introduction of the Contract by virtue of.
14.2.5.1.2. The Contractor is obliged to present the declaration on a
subscription bonus to tax service organization in a place of tax registration up
to 10 (tenth) date of month following the accounting.
14.2.5.2. A bonus of commercial detection.
14.2.5.2.1. The Contractor pays a bonus of commercial detection for each
commercial detection in Contract territory, at a rate of 0.05 (five 100-th)
percent from cost of the approved taken stocks, not later than 30 (thirty)
calendar days from the date of the statement of stocks of commercial detection,
according to the established order.
 

--------------------------------------------------------------------------------


12



14.2.5.2.2. The Contractor is obliged to present the declaration on a bonus of
commercial detection to the tax service organization in a place of tax
registration up to 10 (tenth) of April the year following the year in which
commercial detection has been accomplished.
15.2.5.3. A royalty.
The royalty is paid by the Contractor by all kinds of mineral resources
separately.
14.2.5.3.1. The Contractor makes payment of a royalty under the rate 0.9 (nine
tenth) percent from volume of the extracted brown coal estimated in cost
expression, proceeding from the monthly average price of realization of brown
coal for the accounting period, without taking into account indirect taxes.
14.2.5.3.2. The royalty is paid monthly, not later than 15 (fifteenth) date of
month following the accounting.
14.2.5.3.3. If monthly average payments for quarter on a royalty make less than
1 000 (one thousand) monthly settlement parameters, the accounting period is
quarter, and payment is made not later than 15 (fifteenth) months following
accounting quarter.
14.2.5.3.4.1. At absence of realization of brown coal in the accounting period,
for calculation of a royalty the data of last accounting period in which
registration of production took place are accepted.
14.2.5.3.4.2. At full absence of realization of brown coal during extraction for
the average price of realization actually developed expenses for extraction are
accepted. Thus the Contractor is obliged to make the subsequent updating of the
sums of a royalty on the realized volume of brown coal, proceeding from the
actual price of realization of brown coal.
14.2.5.3.5. The Contractor is obliged to present the declaration on a royalty to
tax service organization not later than 10 (tenth) date of month following the
accounting period.
14.2.5.3.6. The monetary form of payment of a royalty, in the order established
by the Legislation, may be replaced with the natural form with bringing the
order of payment up to the Contractor not less than for 60 (sixty) days till the
moment of replacement.
14.2.5.3.7. In case of extraction of customary mineral resources and underground
waters, the Contractor makes payment of a royalty under rates and by way of,
established by the Tax laws.
14.2.5.4. Historical expenses.
14.2.5.4.1. The historical expenses suffered by the State on geological studying
of Contract territory, at a rate of 37200 (thirty seven thousand two hundred) US
dollars, the Contractor pays in the income of the budget as follows:
---- a payment for the right for using the geological information, that makes
0.5 (five tenth) percent from the specified sum (i.e. 186 (hundred eighty six)
US dollars), the Contractor undertakes to pay till July, 5th, 2000, according to
item 1.2 of Agreements on purchase of the geological information, 
---- the remained sum, at a rate of 37014 (thirty seven thousand) US dollars the
Contractor undertakes to bring in the income of the budget and to extinguish
during 10 (ten) years quarterly equal shares, on 1000 (one thousand) US dollars,
since the moment of the conclusion of the Contract.
14.2.5.4.2. Payment of the sums of compensation of historical expenses is made
according to item 14.2.5.4.1 not later than 10 (tenth) date of month following
the accounting period.
14.2.5.4.3.Account on the sum of compensation of historical expenses is given by
the Contractor to tax service organization in a place of tax registration up to
31 (thirty first) March of the year following the accounting year.
14.2.5.4.4. In case of infringement of the order and terms of payment in the
budget of the sums of compensation of historical expenses, the Contractor bears
the responsibility established by the Tax code for infringement of the order and
terms of payment of taxes and other obligatory payments in the budget.


 

--------------------------------------------------------------------------------


 
13

14.2.5.5. The excess profits tax.
14.2.5.5.1. The Contractor makes account of the excess profits tax, proceeding
from the reached level of internal rate of return on the end of accounting year
under following rates:


Internal rate of return (IRR), %
The rate of the excess profits tax in % to the net profit for accounting year
Less or it is equal 20
0
More than 20, but less or it is equal 22
4
More than 22, but less or it is equal 24
8
More than 24, but less or it is equal 26
12
More than 26, but less or it is equal 28
18
More than 28, but less or it is equal 30
24
More than 30
30



14.2.5.5.2. Object of taxation of the excess profits tax  is the sum of the net
profit of the Contractor defined according to the Tax laws on activity, carried
out within the limits of the Contract in accounting year in which the Contractor
receives internal rate of return above 20 (twenty) percent.
14.2.5.5,3. The Contractor is obliged to present the declaration on the excess
profits tax to tax service organization in a place of tax registration up to 10
(tenth) of April the year following the accounting.
14.2.5.5.4. The excess profits tax is paid not later than 15 (fifteenth) of
April the year following the accounting period.
14.2.5.5.5. The internal rate of return is estimated by way of, established in
the Tax laws.
14.2.6. The social tax.
The contractor pays the social tax according to Section УI- II of the Tax code.
14.2.6.1. The social tax is paid under the rate 26 (twenty six) percent from
wages fund of the personnel of the Contractor.
14.2.6.2. The order of account and payment of the social tax is made in
conformity with clause 104-10.
14.2.6.3. The Contractor is obliged to present the declaration on the social tax
to tax service organization in a place of tax registration not later than 15
(fifteenth) date of month following the calendar quarter.
14.2.7. Gathering for travel of vehicles on territory of Kazakhstan Republic.
Gathering for travel of vehicles on territory of Kazakhstan Republic is paid by
the Contractor according to the Legislation acting on the moment of occurrence
of obligations on payment of the given kind of payment.
14.2.8. The land tax.
The Contractor pays the land tax according to Section УII of the Tax code.
14.2.8.1. The Contractor makes account of the land tax according to the base
rates established by the Tax code, in view of the factors, annually established
by the Government of Kazakhstan Republic.
14.2.8.2. Payment of the tax is made by way of, established by clause 125 of the
Tax
code.                                                                           
14.2.8.3.1. The Contractor is obliged to present the declaration of a due tax on
each ground area to territorial tax organization in a place of its location not
later than 1 on (first) of July current year.
 

--------------------------------------------------------------------------------




14



14.2.9. The vehicles tax.
The contractor pays the vehicles tax according to Section УIII of the Tax code.
14.2.9.1. The Contractor makes account of the vehicles tax under the rates
specified in clause 128 of the Tax code.
14.2.9.2. Account and payment of the tax are made by the Contractor in
conformity with clause 130 of the Tax code.
14.2.9.3. The Contractor is obliged to present the vehicles tax to tax service
organization in a place of tax registration up to 31 (thirty first) March of
year, following the accounting,
14.2.10. The property tax of legal persons.
The Contractor pays the property tax of legal persons according to section of IX
Tax code. 
14.2.10.1. The property tax is paid at a rate of 1 (one) percent from depleted
cost of depreciable assets, except for vehicles.
14.2.10.2. The Contractor makes account and payment the property tax of legal
persons in order, specified in clause 135 of the Tax code.
14.2.10.3. The Contractor is obliged to present the declaration on property tax
of legal persons to tax service organization in place of tax registration up to
31 (thirty first) March of the year following the
accounting.                                       
14.2.10.4. Payment of actually due tax or return of an overpayment is made
within ten days after representation of the declaration by results of tax year
in terms 31 (thirty first) March of the year following the accounting. 
14.2.11. Gathering for registration of legal persons.
The Contractor pays gathering for registration of legal persons according to the
Legislation acting on the moment of occurrence of obligations on payment of the
given kind of payment.
14.2.12. License gathering for the right of employment by separate kinds of
activity.
The Contractor pays license gathering for the right of employment by separate
kinds of activity according to the Tax laws acting on date of occurrence of
obligations on payment of the given kind of payment.
14.2.13. Gathering from auction sales.
The Contractor pays gathering from auction sales in order, terms and the sizes
established by the Legislation, acting on the moment of occurrence of
obligations on payment of the given kind of payment.
14.2.14. Payment for use of a radio-frequency resource of Kazakhstan Republic.
The payment for use of a radio-frequency resource of Kazakhstan Republic is made
by the Contractor in order, terms and the sizes approved by the Legislation,
acting on the moment of occurrence of obligations on payment of the given kind
of payment.                                           
14.2.15. Gathering for use of symbols of city Almaty in company names, service
marks, trade marks.
Gathering for use of symbols of city Almaty in company names, service marks,
trade marks is paid by the Contractor according to the Legislation acting on the
moment of occurrence of obligations on payment of the given kind of payment.
14.2.16. Gathering for use legal, (except for the state enterprises, official
institutes and noncommercial organizations) and physical persons of words
"Kazakhstan", "Republic", "National" (full, and also any derivative of them) in
their company names, service marks, trade marks.
 

--------------------------------------------------------------------------------


15

The Contractor pays gathering for use by legal persons of words "Kazakhstan",
"Republic", "National" (full, and also any derivative of them) in their company
names, service marks, trade marks conformity with the Legislation acting on date
of occurrence of obligations on payment of the given kind of payment.
14.2.17. Customs payments.
The Contractor pays customs payments according to the Law of Kazakhstan Republic
« About customs business in Kazakhstan Republic » from the July, 20th, 1995 №
2368, acting on the day of acceptance of the customs declaration and other
documents of customs organizations of Kazakhstan Republic.
14.2.18. A payment for using water resources of superficial sources.
The Contractor brings a payment for using water resources of superficial sources
according to the Legislation acting on the moment of occurrence of obligations
on payment of the given kind of payment,
14.2.19. A payment for wood using (the wood income).
The Contractor brings a payment for wood using (the wood income) according to
the Legislation acting on the moment of occurrence of obligations on payment of
the given kind of payment.
14.2.20. Payments for environmental contamination. Penalties for infringement of
the of nature protection legislation
14.2.20.1. The Contractor pays payments for environmental contamination
according to the Legislation acting on the moment of occurrence of obligations
on payment of the given kind of payment.
14.2.20.2. The Contractor pays penalties for infringement of the nature
protection legislation according to the Legislation acting on the moment of
detection of such infringements.
14.2.21. Obligatory pension payments.
The Contractor keeps obligatory pension payments at a rate of and the order
established by the Legislation regarding a wage fund of citizens of Republic.
14.2.22. A State Tax.
State Tax the Contractor pays in order, terms and the sizes established by the
Legislation, acting on the moment of occurrence of circumstances on payment of
the given kind of payment.
14.2.23. Deduction of taxes at a source of payment. The responsibility.
14.2.23.1. The Contractor makes deduction of taxes at a source of payment in
order, terms and the sizes established by the Tax laws.
14.2.23.2. The Contractor bears the responsibility, according to norms of the
Tax laws, for completeness of deduction and timeliness of transfer in the budget
of the taxes kept at a source of payment.
14.2.24. The taxation of the personnel.
The personnel of the Contractor pay taxes and payments according to the Tax laws
acting on the moment of occurrence of circumstances on payment.      
14.3.1. The taxation of the subcontractors.
The taxation of subcontractors and their personnel, rendering the Contractor of
service (work), is made according to the Tax laws acting on the moment of
occurrence of obligations on payment of taxes and payments.
14.4. The taxation of retrocede the rights.
14.4.1 .Incomes, received from retrocede the rights, are a subject to the
taxation according to the Tax laws acting on the moment of retrocede.
14.4.2. Operations on retrocede the rights given by the Contract, are released
from the tax to the value-added tax.

 

--------------------------------------------------------------------------------


16

 
14.5. Transfer pricing.
14.5.1. The Contractor recognizes, that tax organizations has the right to
supervise correctness of application of the prices on commercial or financial
operations of the Contractor and to bear corresponding decisions for the
purposes of updating the income and charges of the Contractor for  the taxation
conformity with the order established by clause 138-1 and the Tax code.
14.5.2. At acknowledgement of carrying out of such operations by tax service,
the Contractor bears the responsibility established by the Tax laws for
infringement of the order, term and the sizes of payment of taxes.
14.6. The general tax responsibility.
Taxes and the payments paid on conditions of the Contract, do not release the
Contractor from obligations to pay taxes and the payments established by Acts
for date of occurrence of tax obligations, for realization of the activity which
has been not stipulated by conditions of the Contract.
14.7. Tax border.
The Contractor, for the purposes of account of taxes and payments, cannot unite
incomes and deductions under the Contract with incomes and deductions on the
activity which is beyond the Contract.
14.8. Payment and enlist of taxes and payments.
14.8.1. All taxes, payments and duties are paid in tenge or the currency used
subsequently in Republic instead of it if other is not stipulated by the
Legislation.
14.8.2. Any taxes and payments are paid in order, terms and the sizes
established by the Legislation.
14.8.3. Taxes and payments are enlisted in order, established by the
Legislation, on the accounts specified by  tax or financial service
organizations of Republic.
14.8.4. In case of abolition of taxes, payments, gathering or the duties
established for Date of the conclusion of the Contract, owing to modification
and additions in the Legislation, the Contractor undertakes to continue payment
of the given taxes, gathering and the duties stipulated by the present Section
of the Contract. These given sums are brought, according to budgetary
classification, on a code (account) of a royalty if other is not underlined.
Thus given sums are not performance of obligations on payment of a royalty.
14.9. Penal sanctions.
14.9.1.1. Penalties for infringement of the Tax laws are applied according to
the Tax laws acting on the moment of detection of infringements.
14.9.1.2. Fine for untimely entering into the budget of taxes and payments, are
applied in the sizes established by the Tax laws, operating on a day of payment
of these sums.
14.9.2. Penal sanctions on payments of non- tax character are applied in the
sizes stipulated by the Legislation, acting on the moment of detection of
infringements.
14.10. Stability of a tax mode.
14.10.1. The tax mode established by the Contract, operates invariable before
the end of terms of the Contract, except for cases, when:
14.10.2. Changes and-or additions in the Tax mode of the Contract are brought
under the written Agreement of the Parties of the Contract and do not attract
change of a parity of initial economic interests of Republic and the Contractor
under the Contract.
14.11. Access to the information.
14.11.1. The Contractor recognizes, that tax organizations of Kazakhstan
Republic should have access to the information, according to the Legislation,
concerning to any bank accounts of the Contractor, including opened in foreign
banks outside Republic.           
 

--------------------------------------------------------------------------------


17



14.11.2. The Contractor is obliged to give, when carrying out of checks by
workers of tax and financial services of the Republic which are carried out
within the limits of their competence, all required and necessary information
concerning activity, carried out within the limits of the Contract.
14.11.3. The Contractor is obliged to give all necessary information on the
basic economic, accounting and tax parameters by electronic or a different way
for drawing up of a database within the limits of Monitoring that is curried out
by the Ministry of Finance.


SECTION 15. BOOK KEEPING.


15.1. The Contractor undertakes to carry out full and exact book keeping of all
incomes and expenses in connection with realization of the Contract according to
order of conducting the book keeping, the established legislation of the State.
15.2. All account books and registration documents of the Contractor are
accessible to check by Competent organization and the state bodies according to
their competence certain by the legislation of the State.


SECTION 16. INSURANCE.


16.1. During 30 days after Date of the introduction of the Contract by virtue,
the Contractor develops and represents on the coordination to Competent
organization the program of insurance of risks, property and the responsibility
connected with works on Extraction of brown coal.
16.2. Insurance is provided for property risks and the risks of the
responsibility connected with:
-- transportation and warehousing of the cargoes delivered to a place of works
on extraction of brown coal;
--the property of the Contractor used during work on Extraction brown coal,
including the property taken in rent or used on leasing;
--pollution of a surrounding environment, including the ground, and charges on
liquidation of consequences of the damage caused surrounding environment,
including land reclamation and restoration of the grounds;
--the general civil - legal responsibility before the Third parties.
16.3. The Contractor is obliged to carry out insurance of the workers from
accidents on manufacture, professional illnesses and poisonings.
16.4. The Contractor at own discretion chooses the insurance companies according
to the legislation of the State.
 
SECTION 17. LIQUIDATION AND LIQUIVIDATING FUND.


17.1. In current of 2 years from the date of the beginning of operation of a
deposit the Contractor gives to Competent organization on the statement the
program of liquidation of consequences of the activity under the Contract,
including the estimate of expenses on liquidation.
17.2. Liquidation and preservation of activity is carried out according to the
order established by the Government.
17.3. By the program of liquidation removal .или liquidation of constructions
and the equipment, used during activity of the Contractor in Contract territory
should be stipulated.
17.4. For full financial maintenance of performance of the program of
liquidation the Contractor creates liquidating fund, at a rate of 1 % from the
annual sum of realization of production. Management of liquidating fund is
carried out by the Contractor in coordination with Competent organization and
the authorized organization on protection and use of bowels.
 

--------------------------------------------------------------------------------


18



17.5. Deductions in liquidating fund at a rate of 1 % are made by the Contractor
annually on the special depositary account. It is spent in coordination with
competent organization and is joined in structure of expenses on Extraction of
brown coal.
17.6. If actual expenses for liquidation will exceed the size of liquidating
fund the Contractor carries out additional financing of liquidation.
17.7. If actual expenses for liquidation will appear less size liquidating fund,
the surpluses of money resources are transferred the Contractor and are a
subject to inclusion in the taxable income.
17.8. If the State notice the decision on continuation of operation of all or
parts of the constructions, transferred to it by the Contractor after the end of
terms of the Contract under the responsibility, in this case the Contractor will
not bear any obligations on realization of the program of liquidation and
transfers the State all the rights to all the actual actives which have
collected in liquidating fund.
 
SECTION 18. PROTECTION OF BOWELS AND ENVIRONMENTS.


18.1. During performance of the Contract the Contractor is obliged to observe
the legislation of the State, concerning protection of Bowels and surrounding
environment, and to undertake all necessary measures for the purpose:
- protection of a life and health of the population;
- maintenance rational and complex uses of Mineral resources;
- preservations of natural landscapes and recultivation the broken grounds,
other geomorphological structures;
- preservations of properties of a power condition of parts of Bowels for
prevention of earthquakes, landslips, flooding, subsidence of rock.
18.2. When works on Extraction of brown coal by the Contractor in the priority
order should be observed:
I. Ecological requirements:
- preservation of a surrounding environment;
- prevention technogenic conversion of the grounds into desert;
- prevention of a water and wind soil erosion;    
- isolation of absorbing and fresh-water horizons for exception of their
pollution;
- prevention of an exhaustion and pollution of underground waters;
- the organization of a sanitary-protective zone (SPZ) according to sanitary
classification and calculations of  dispersion of harmful substances in an
atmosphere;
- maintenance of accomplishment SPZ;
- observance on border SPZ of ground concentration of the thrown out harmful
substances which are not exceeding maximum concentration limit (MCL) for
settlements in view of background pollution; and other requirements according to
the Legislation about bowel using and protection of a surrounding environment.
II. Requirements in the field of protection of bowels:
- maintenance of completeness of advancing geological studying Bowels for an
authentic estimation of size and structure of stocks of brown coal, Deposits and
Sites of the bowels presented in bowel using,  including for the purposes which
have been not connected with Extraction;
- maintenance of rational and complex use of resources of Bowels at all stages
of work on Extraction;
- maintenance of completeness of extraction of brown coal;
- the authentic account of stocks of the basic both in common lying Mineral
resources taken and left in  Bowels, and passing components of products of
Processing of mineral raw material and production wastes by development of
Deposits;
 

--------------------------------------------------------------------------------


19



- use of Bowels according to requirements of the legislation of the State on
protection of the surrounding environment, protecting Bowels from displays
dangerous technogenic processes at Extraction;
- protection from water content of Bowels, fires, explosions, caving of leaning
thickness of rocks, and  also other spontaneous factors reducing their quality
or complicating
  operation and development of Deposits;
- prevention of pollution of Bowels at work on Extraction;
- observance of the Contract of the order established by Section 27 of stay,
cessation of works on Extraction and Section 17 of the Contract of the order of
liquidation of objects development of Deposits;
- maintenance of ecological requirements at warehousing and accommodation
industrial and household waste with a view of prevention of their accumulation
on the areas of a reservoir and in places of bedding underground waters.
The Contractor provides completeness and reliability geological,
hydro-geological, ecological, engineering-geological and technological studying
of objects extractions of brown coal.
18.3. The Contractor prior to the beginning of activity on bowel management
under the present Contract should make an estimation of influence of planned
activity on surrounding environment and to receive the sanction on nature
management at the state nature protection organizations.
18.4. The Contractor should conduct monitoring of Bowels and surrounding
environment with the purpose of studying of influence on them as a result of the
activity under the present Contract and acceptances of measures on duly
elimination of negative influence.
18.5. The Contractor is obliged to liquidate the infringement has done by him of
a condition of a surrounding environment, to lead regenerative works and to
compensate in full volume damage caused the nature.
18.6. The State control over observance of the legislation on protection of
Bowels and a surrounding environment carry out the authorized state
organizations.
18.7. The Contractor performs works on preservation of a condition of a
surrounding environment of Contract territory.
18.8. After cancellation of the Contract or at stage-by-stage return of Contract
territory the Contractor transfers Contract territory in a condition, suitable
for further use on direct purpose, according to the legislation of the State.
18.9. Any infringements (deterioration) of a condition of an environment, and
also the contract territory itself during action of the Contract, and also under
the accepted obligations of the former joint venture «Kempirsay ore
administration» are restored due to the contractor up to a condition, suitable
for further use on direct purpose.


SECTION 19. SAFETY OF THE POPULATION AND THE PERSONNEL.


19.1. At carrying out by the Contractor of works on Extraction of brown coal
according to the Contract performance of rules and norms on safe conducting the
works stipulated by the legislation of the State, and also carrying out of
actions under the prevention and liquidations of failures and occupational
diseases should be provided.
19.2. Work on Extraction of brown coal if they are danger to a life and health
of people is prohibited.
19.3. The state control over observance of rules and norms on technical safety
and industrial sanitary at work on Extraction is carried out by the special
representative the State organization.


--------------------------------------------------------------------------------


20

 
19.4. The basic requirements on maintenance of safe work on Extraction are:
- the admission to works of the persons having special preparation and
qualification, and to a management of mountain works - the persons having
corresponding formation;
- provide of the persons employed at work on Extraction by special clothes and
means of individual and collective protection;
- application of machines, the equipment and the materials corresponding safety
requirements and sanitary norms;
- registration, appropriate storage and expenditure of explosives and means of
detonation, and also correct and safe their use;
- carrying out of a complex geological, mine survey and other supervision
necessary for maintenance of  technological cycle of works and forecasting of
dangerous situations;
- duly updating of the engineering specifications and plans of liquidation of
failures by the data specifying  borders of zones of safe conducting of works; 
- observance of design systems of Development of Deposits;
- observance of sanitary-and-hygienic actions on maintenance of the normalized
working conditions of wors according to the legislation of the State;
- realization sanitary-and-hygienic, anti-epidemic actions directed on the
prevention of diseases caused by industrial conditions, professional diseases
and poisonings;
- creation of conditions for strengthening health;
- organization of preliminary and periodic medical surveys of personal working
in harmful and adverse – conditions;
- organization of the laboratory control over a condition of the air environment
in a working zone and  harmful adverse physical production factors on workplaces
(noise, vibration, a level of radiation, weight and intensity of work); 
- provide of workers good-quality potable water in normative quantities and a
hot feed;
- provide workers by necessary sanitary-household premises;
- provide of radiating safety.
19.5. Officials of the Contractor at occurrence of direct threat of a life and
to health of workers or the population are obliged to suspend immediately works
and to provide transportation of people a safe place and to inform on it
Competent and local agencies.


SECTION 20. THE RESPONSIBILITY OF THE PARTIES FOR INFRINGEMENT OF CONDITIONS THE
CONTRACT.


20.1. The transactions concluded by the Contractor in the direct or latent form,
breaking requirements of the Contract, are void.
20.2. The Contractor bears the full responsibility for consequences of the
actions specified in p.20.1 of the Contract, at Competent organization and the
Third parties.
20.3. The persons which are guilty for performance of specified transactions,
and also other infringements of the Legislation about bowel management, bear
established by the law disciplinary, material, administrative and the criminal
liability.


SECTION 21. FORCE  MAJEURE.


21.1. Any of the Parties will not bear the responsibility for default or
inadequate execution of any contractual obligations if such default or
inadequate execution have been caused by obligations of irresistible force
(force-majeure).
 

--------------------------------------------------------------------------------


21

 
21.2. Circumstances of irresistible force are extraordinary and unforeseen
circumstances under the given conditions, as for example: military conflicts,
natural accidents, acts of nature (fires, etc.). The resulted list is  complete.
21.3. In case of occurrence circumstances of irresistible force the Party which
has suffered from them, immediately notifies on it other Party by delivery or
sending by mail the notice in writing specifying a date started and the
description of force-majeure circumstances.
21.4. When occurrence of force-majeure circumstances, the Parties immediately
hold meeting for search of the decision of an output from the developed
situation and use all means for minimizing consequences of such circumstances.
21.5. When full or partial suspension of works under the Contract, caused by
force-majeure circumstances, the period of carrying out of these works is
prolonged for the term of action of force-majeure and renews from the moment of
the end of force-majeure.


SECTION 22. CONFIDENTIALITY.


22.1. The information received or got by any Party during performance of the
Contract, is confidential. The parties can use confidential information for
drawing up of the necessary reports stipulated by the legislation of the State.
12.2. The parties have not the right to transfer the confidential information to
the Third parties without the consent of other Party, except for cases:
-  if such information is used during conducting proceeding;
-  when the information is given, to the Third parties rendering services to the
Contractor provided that such Third party incurs the obligation to consider
such information as confidential and to use it only in the purposes established
by the Parties and for the term certain by the Parties;
- when the information is given to bank or other financial organization from
which the Contractor receives financial assets provided that such bank or other
financial organization incurs the obligation to consider such information as
confidential and to use it only for present purposes.
2.3. The Parties, according to the legislation of the State, define terms of
observance of confidentiality under all documents, information and to the
reports concerning work on Extraction in Contract territory.


SECTION 23. TRANSFER OF THE RIGHTS AND DUTIES.


23.1. Transfer of the rights and duties under the Contract to the Third party is
supposed only with the written sanction of Competent organization (authorized
state organization).
23.2. The charges connected with transfer of the rights and duties under the
Contract, the Contractor bears and it are not compensated by the State. 
23.3. Until the Contractor keeps any participation in the Contract, it and the
Third party, to which it has transferred the rights and duties, bear a joint
liability on the contract.


SECTION 24. THE APPLICABLE LAW.


24.1. The Law of the State of Kazakhstan Republic for the Contract and other
agreements signed on the basis of the Contract is applied.
 

--------------------------------------------------------------------------------


22

 
24.2. The Contractor assumes liability to carry out of the international
obligations of the State in the field of preservation of the environment in
Contract territory and the sites interfaced by it.


SECTION 25. THE ORDER OF THE RESOLUTION OF DISPUTES.


25.1. The Parties make all of a measure for the decision of all disputes and the
disagreements following from the Contract by negotiations.
25.2. If within 60 days from the moment of its occurrence the question at issue
cannot be solved by negotiations the Parties will transfer a question at issue
for its decision in the judicial organizations of the State authorized according
to the legislation to consider similar disputes.


SECTION 26. GUARANTEES OF STABILITY OF THE CONTRACT.


26.1. Positions of the Contract remain constant during all action of the
Contract, except for cases when such changes are brought under the mutual
written agreement of the Parties.
26.2. Changes and additions of the legislation, worsening position of the
Contractor, accepted after the conclusion of the Contract, to the Contract are
not applied.
26.3. In case of such changes and the additions specified in p.26.2, the Parties
will be guided p.14.10. of present Contract.


SECTION 27. CONDITIONS OF  CESSATION AND SUSPENDING OF ACTION THE CONTRACT.


27.1. The Competent organization without fail suspends the Contract, if: 
- there was a direct threat of a life or to health of the people working or
living in a zone of influence of works, connected with action of the Contract.
27.2. The Competent organization has the right to suspend the Contract in cases:
- realization by the Contractor of the activity which has been not stipulated by
the Working program;
- infringements by the Contractor during the activity of the legislation of the
State regarding protection of the  bowels, a surrounding environment and safe
conducting works;                                                           
- infringements by the Contractor during the activity of the order of payment of
taxes and other obligatory  payments established by the Contract;
- announcements of the Contractor the bankrupt according to the legislation of
the State; 
- the list can be added under the agreement of
Parties.                                                                                                                                                                     
27.3. In case of suspending actions of the Contract the Competent organization
in writing notifies the Contractor on the reasons of such suspending and
establishes reasonable term for their elimination.
27.4. After the message of the Contractor on elimination of the reasons which
have caused suspending of action of the Contract, it renews.
27.5. The Contract ahead of schedule stops the action only in following cases:
- when refusal of the Contractor to eliminate the reasons which have caused to
make decision about suspending of action of the Contract, or non-elimination
these reasons in terms established by Competent organization;
- when recognition of the Contract void according to the Legislation about
Bowels;
- when establishment in the judicial order of the fact of infringement of the
legislation of the State during signing and registration of the Contract;
 

--------------------------------------------------------------------------------


23

 
- when establishment in the judicial order of the fact of essential deviations
of conditions of the Contract from conditions of the License or competitive
conditions on the basis of which the License has been given out to the
Contractor;
- when transfer by the Contractor in full or in part the rights under the
Contract to the Third party with infringement of Section 25 of the Contract;
- when establishment in the judicial order of the fact of the going granting by
the Contractor to Competent organization or other State organization of a false
information on work on Extraction in Contract territory;
- when repeated realization by the Contractor of the actions which have caused
earlier suspending of action of  the Contract;
- when interruption by the Contractor of manufacture within the limits of the
Working program for the term of from above 90 days, except for the cases
connected with circumstances of irresistible force (force- majeure);
- when infringement of conditions about observance of confidentiality of the
information under the present Contract;
27.6. The Contract cessation the action for the reasons specified in p.27.5of
the contract, in 60 days after reception by the Contractor of the notice in
writing from Competent organization about before due cessation of the Contract.
27.7. The Parties are not released from performance of current obligations which
have remained not executed by the moment of delivery of the notice to the
Contractor about cessation of the Contract.


SECTION 28. LANGUAGE OF THE CONTRACT.


28.1. The text of the given Contract is made in the state and Russian languages
and all copies are identical.
28.2. In case of occurrence of disagreements or disputes between variants,
Russian variant has primary force.
28.3. The Parties agree, that the state and Russian languages will be used as
languages of dialogue. From the date of the introduction of the Contract by
virtue the engineering specifications and the information concerning work on
Extraction of brown coal is made in the state and Russian languages.
28.4. The documentation and the information, concerning administrative activity,
is made in state and Russian languages.


SECTION 29. ADDITIONAL POSITIONS.


29.1. All notices and the documents demanded in connection with realization of
the given Contract, are considered presented and delivered properly by each of
the Parties under the present Contract only on the fact of their reception.
29.2. The notice and documents are handed over with own hand or send by mail,
the ordered air mail, a fax, by a telex or telegraph to following addresses:
The address of Competent organization:                             The Address
of the Contractor:
Investments Agency of Kazakhstan Republic                     Limited liability
company «Kyzyl Kаin
Мамyt»                                                                                                                            
473000,
Astana                                                                          464830,
the Aktyubinsk region, Lenin district, 
 Zhenys avenue,
33,                                                                 Batamshinsky
village, Lenin's street, 20,
Факс/3172/118158                                                                     Fax/31342/21-301
Ph./3172/118161                                                                        Ph./31342/21-301
On behalf
of                                                                               On
behalf of
Competent
organization                                                             of the
Contractor


 

--------------------------------------------------------------------------------

24
 
29.3. When change of addresses under the present Contract each of the Parties
should present the notice in writing to other Party.
29.4. All appendices to the Contract are considered as its components. At
presence of any divergences between positions of appendices and the Contract,
the Contract has basic value.
29.5. Amendments or additions to the Contract are made out by the written
agreement of the Parties. Such agreement is a component of the Contract.
The present Contract is concluded 19 (day), October (month) 2000 year
in Astana city, the Kazakhstan Republic, by authorized representatives of the
Parties.
 
 
Competent
organization:                                                                                        the
Contractor:


 signature _____________ D.Kuanyshev                                signature
_____________ A.Raimbergenov             


Chairman of Investments Agency
of                                        Director of  LLC « Кyzyl Каin Мамyt»
Kazakhstan Republic  





 
 

--------------------------------------------------------------------------------

 
